Munson, J.,
The parol evidence offered by the appellant was properly excluded. The facts covered by the offer were not such as would aid the court in construing the language of the agreement. The payments provided for were based upon the residuum of the estate; and the question raised was whether the amount for which Mary E. Chennette became liable was one-half of the entire residue, or one-half of her share thereof. The only effect of the proposed evidence would have been to indicate which of the two constructions was in accordance with what the parties ready intended. But the construction of the agreement was to be in accordance with the intention of the parties as therein expressed. The case afforded no ground for an inquiry as to their actual intention. Re McKeough's Estate, 69 Vt. 41.
This question of construction arises upon the stipulation of Mary E. Chennette for the payment to Mrs. King of “one-half of the balance and residue of said estate given and bequeathed to her the said Mary E. Chennette, to *555an amount not exceeding three thousand dollars.” The appellant would give to the words “the balance and residue of said estate” their proper meaning, and would allow to the words “given and bequeathed to her the said Mary E. Chennette,” no force inconsistent with that meaning. But we think the last expression is indicative of the manner in which the first is used, and that the clause as a whole means one-half of that portion of the residue given to Mary E. Chennette. It is true there is but one residuum; but when the residuum is given in shares to several persons, it is not meaningless to .speak of the residuum given to each. This view is strengthened by the terms of the stipulation on the part of the Parish, which is for the payment of such sum as will make up the three thousand dollars “if the said one-half residue and remainder of Mary E. Chennette’s share” is less than that sum. While neither stipulation is accurately expressed, we think the meaning of the agreement is sufficiently clear.

Judgment affirmed.